 TRUMP MARINA CASINO RESORT
 355 NLRB No. 107 
585
Trump Marina Associates, LLC d/b/a Trump Marina 
Casino Resort 
and
 International Union, United 
Automobile, Aerospace and Agricultural Im-
plement Workers of America, UAW.  
Case 4Œ
CAŒ36528 
August 23, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On December 31, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB 1027.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 

for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
hereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the Board issued an 
order setting aside the above-referenced decision and 
order, and retained this case on its docket for further ac-
tion as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB 1027, which has been set aside and which is in-

corporated herein by reference.
3                                                           
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 

all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 However, we do not rely on 
Crowne Plaza Hotel
, 352 NLRB 382, 
383 (2008), cited at 354 NLRB 1027, 1027 fn. 2. 
 